DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both “stationary bowl liner” and “eccentric”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "14" and "20" have both been used to designate “mantle”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both “mantle” and “ball surface”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16" and "18" have both been used to designate “stationary socket”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both “stationary socket” and “central shaft”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the terms “proximal” and “distal”. It is unclear to the examiner what the plate is intended to be disposed distally of. Is the plate intended to be disposed distally of the central shaft? Additionally, it is unclear to the examiner as to what the end cap is supposed to be disposed proximally of. Is the end cap intended to be disposed distally of the central shaft? Per the specification, the plate is disposed at the end of the central shaft. The end cap is similarly disposed distally of the central shaft though less distant than the plate. 
Additionally, it is unclear how the end cap can be described as being disposed proximally of the disc when the end cap does not contact the disc (per the specification) while the plate (which does contact the disc) is claimed to be disposed distally of the disc.

Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the term “distal”. It is unclear to the examiner 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, & 15 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Juhlin (US 7104482, hereafter Juhlin).

Regarding Claim 12, Juhlin teaches a system for maintaining a downward force on a central shaft (Fig. 3, Element 44) of a cone crusher (Fig. 1, Element 10) having a stationary frame (Fig. 1, Element 11), comprising:
A disc (Fig. 3, Element 310) fixed to the frame
The disc (Fig. 3, Element 310) having a substantially centrally-disposed opening (Fig. 3, Element 306)
A plate (Fig. 3, Element 102) mounted to the central shaft (Fig. 3, Element 44), with at least one spring (Fig. 3, Element 122) disposed to exert an upward bias on the plate (Fig. 3, Element 102) with respect to the central shaft (Fig. 3, Element 44)
The plate and the disc are positioned against each other (Annotated Fig. 1, Element A, by way of thrust washers) during at least some of the operations of the crusher so that the disc (Fig. 3, Element 310) presses downwardly on the plate (Fig. 3, Element 102) to exert a downward bias on the central shaft (Fig. 3, Element 44).

    PNG
    media_image1.png
    626
    749
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Juhlin, Fig. 3)

Claim 13, Juhlin teaches:
A housing (Fig. 3, Element 46) fixed to the central shaft (Fig. 3, Element 44), with the at least one spring (Fig. 3, Element 122) disposed within the housing.

Regarding Claim 15, Juhlin teaches:
Gyration is imparted to the central shaft by an eccentric (Fig. 1, Element 30), and the gyration of the central shaft is passed to the plate, which gyrates with respect to the disc.

Claims 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Juhlin.

	Regarding Claim 17, Juhlin teaches a process for maintaining downward pressure on the cone of a cone crusher having a stationary frame (Fig. 1, Element 11), a central shaft (Fig. 1, Element 44) and an eccentric (Fig. 1, Element 30) that gyrates the central shaft with respect to the frame, the process comprising the following steps, not necessarily in the order recited:
Positioning at least one spring (Fig. 3, Element 122) adjacent a housing (Fig. 3, Element 46)
Mounting the housing to the central shaft (Fig. 3, Element 44)
Fixing a disc (Fig. 3, Element 310) to the frame
The disc (Fig. 3, Element 310) having a substantially centrally-disposed opening (Fig. 3, Element 306)
Mounting a pressure plate (Fig. 3, Element 102) to the central shaft, the at least one spring (Fig. 3, Element 122) exerting a downward bias on the pressure plate (Fig. 3, Element 102) and the central shaft (Fig. 3, Element 44).
Claim 18, Juhlin teaches:
Positioning the pressure plate (Fig. 3, Element 102) and the disc (Fig. 3, Element 310) such that pressure is exerted between them (Annotated Fig. 1, Element A, via a thrust washer) during at least some crushing operations.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Juhlin.

	Regarding Claim 19, Juhlin teaches a process for maintaining downward pressure on the cone of a cone crusher having a stationary frame (Fig. 1, Element 11), a central shaft (Fig. 1, Element 44) and an eccentric (Fig. 1, Element 30) that gyrates the central shaft with respect to the frame, the process comprising the following steps, not necessarily in the order recited:
Positioning at least one spring (Fig. 3, Element 122) adjacent a housing (Fig. 3, Element 46)
Mounting the housing to the central shaft (Fig. 3, Element 44)
Fixing a disc (Fig. 3, Element 310) to the frame
The disc (Fig. 3, Element 310) having a substantially centrally-disposed opening (Fig. 3, Element 306)
Mounting a pressure plate (Fig. 3, Element 102) to the central shaft, the at least one spring (Fig. 3, Element 122) exerting a downward bias on the pressure plate (Fig. 3, Element 102) and the central shaft (Fig. 3, Element 44).
Positioning the pressure plate (Fig. 3, Element 102) distally of the disc (Fig. 3, Element 310) (as the plate is located at a far edge of the disc), with the disc in at least intermittent contact (Annotated Fig. 1, Element A) with the pressure plate so that the .
	
Allowable Subject Matter
Claims 9-11 & 16 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 9, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a pressure plate apparatus for mounting to a central shaft that gyrates in a cone crusher, the pressure plate maintaining a downward force on the central shaft during crushing operations, comprising: a housing fixed to an underside of the central shaft, the housing slidably receiving an end cap and a raised portion of a plate; at least one spring mounted between the end cap and the housing to bias the plate toward the central shaft; a disc fixed to a stationary frame of the crusher, the disc having an aperture with a first diameter and being disposed between the plate and the housing; the plate having a second diameter that is greater than the first diameter; wherein the plate gyrates with the central shaft on the disc for some of the crushing operations and, in other crushing operations, the at least one spring pushes the plate away from the disc to maintain a downward force on the central shaft. Searching by the examiner yielded the following prior art:
The best prior art, Juhlin teaches a system for maintaining a downward force on a central shaft (Fig. 3, Element 44) of a cone crusher (Fig. 1, Element 10) having a stationary frame (Fig. 1, Element 11), comprising:
A disc (Fig. 3, Element 310) fixed to the frame
The disc (Fig. 3, Element 310) having a substantially centrally-disposed opening (Fig. 3, Element 306)
A plate (Fig. 3, Element 102) mounted to the central shaft (Fig. 3, Element 44), with at least one spring (Fig. 3, Element 122) disposed to exert an upward bias on the plate (Fig. 3, Element 102) with respect to the central shaft (Fig. 3, Element 44)
The plate and the disc are positioned against each other (Annotated Fig. 1, Element A, by way of thrust washers) during at least some of the operations of the crusher so that the disc (Fig. 3, Element 310) presses downwardly on the plate (Fig. 3, Element 102) to exert a downward bias on the central shaft (Fig. 3, Element 44).
	Though the Juhlin reference teaches the housing receiving a raised portion of the plate it does not teach the housing slidably receiving an end cap. Additionally, as there is no end cap Juhlin does not disclose a spring disposed between the end cap and housing which biases the plate toward the central shaft. Thus, Juhlin alone, or in combination with any other prior art, does not anticipate, or render obvious, the claimed invention.

Regarding Claim 10, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a process for maintaining downward pressure on the cone of a cone crusher having a stationary frame, a central shaft, a first and a second thrust bearing surface mounted to the central shaft that absorb at least some downward thrust during crushing operations, and a rotating eccentric that gyrates the central shaft with respect to the frame, the process comprising the following steps, not necessarily in the order recited: positioning at least one spring adjacent a housing; mounting an end cap to the housing such that the at least one spring is disposed to exert a bias between the housing and the end cap; fixing the housing to the central shaft and in doing so, compressing the at least one spring; fixing a disc to a lower portion of the frame, the disc having a centrally-disposed aperture having a first diameter; selecting a plate having a second diameter that is greater than the first 
The best prior art, Juhlin teaches a system for maintaining a downward force on a central shaft (Fig. 3, Element 44) of a cone crusher (Fig. 1, Element 10) having a stationary frame (Fig. 1, Element 11), comprising:
A disc (Fig. 3, Element 310) fixed to the frame
The disc (Fig. 3, Element 310) having a substantially centrally-disposed opening (Fig. 3, Element 306)
A plate (Fig. 3, Element 102) mounted to the central shaft (Fig. 3, Element 44), with at least one spring (Fig. 3, Element 122) disposed to exert an upward bias on the plate (Fig. 3, Element 102) with respect to the central shaft (Fig. 3, Element 44)
The plate and the disc are positioned against each other (Annotated Fig. 1, Element A, by way of thrust washers) during at least some of the operations of the crusher so that the disc (Fig. 3, Element 310) presses downwardly on the plate (Fig. 3, Element 102) to exert a downward bias on the central shaft (Fig. 3, Element 44).
	Though the Juhlin reference teaches the housing receiving a raised portion of the plate it does not teach the housing mounted to an end cap. Additionally, as there is no end cap Juhlin does not disclose a spring disposed between the end cap and housing which biases the end cap away from the housing. Further, Juhlin does not teach that the disc is disposed between the plate and end cap. Thus, Juhlin alone, or in combination with any other prior art, does not anticipate, or render obvious, the claimed invention.

Claim 16, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a cone crusher having a gyrating central shaft and a system for maintaining a downward force on the central shaft during crushing operations, the system comprising: a housing mounted to an underside of the central shaft; a pressure plate; an end cap mounted to the pressure plate, the end cap being slidably mounted to the housing; at least one spring mounted between the end cap and the housing to bias the pressure plate toward the central shaft; a disc fixed to the stationary frame, the disc having an opening with which the end cap and the housing are aligned; and the pressure plate gyrating with the central shaft while being biased against the disc by the at least one spring, thereby exerting a downward bias to the central shaft during at least some of the crushing operations. Searching by the examiner yielded the following prior art:
The best prior art, Juhlin teaches a system for maintaining a downward force on a central shaft (Fig. 3, Element 44) of a cone crusher (Fig. 1, Element 10) having a stationary frame (Fig. 1, Element 11), comprising:
A disc (Fig. 3, Element 310) fixed to the frame
The disc (Fig. 3, Element 310) having a substantially centrally-disposed opening (Fig. 3, Element 306)
A plate (Fig. 3, Element 102) mounted to the central shaft (Fig. 3, Element 44), with at least one spring (Fig. 3, Element 122) disposed to exert an upward bias on the plate (Fig. 3, Element 102) with respect to the central shaft (Fig. 3, Element 44)
The plate and the disc are positioned against each other (Annotated Fig. 1, Element A, by way of thrust washers) during at least some of the operations of the crusher so that the disc (Fig. 3, Element 310) presses downwardly on the plate (Fig. 3, Element 102) to exert a downward bias on the central shaft (Fig. 3, Element 44).


Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: It is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious the limitations of claim 13 further comprising: an end cap fixed to the plate and slidably mounted to the housing, with the at least one spring disposed to exert a bias between the housing and the end cap. Searching by the examiner yielded the following prior art:
The best prior art, Juhlin teaches a system for maintaining a downward force on a central shaft (Fig. 3, Element 44) of a cone crusher (Fig. 1, Element 10) having a stationary frame (Fig. 1, Element 11), comprising:
A disc (Fig. 3, Element 310) fixed to the frame
The disc (Fig. 3, Element 310) having a substantially centrally-disposed opening (Fig. 3, Element 306)
A plate (Fig. 3, Element 102) mounted to the central shaft (Fig. 3, Element 44), with at least one spring (Fig. 3, Element 122) disposed to exert an upward bias on the plate (Fig. 3, Element 102) with respect to the central shaft (Fig. 3, Element 44)
The plate and the disc are positioned against each other (Annotated Fig. 1, Element A, by way of thrust washers) during at least some of the operations of the crusher so that the disc (Fig. 3, Element 310) presses downwardly on the 
	Juhlin does not teach the housing slidably mounted to an end cap, or the end cap being fixed to the plate. Additionally, as there is no end cap Juhlin does not disclose a spring disposed between the end cap and housing. Thus, Juhlin alone, or in combination with any other prior art, does not anticipate, or render obvious, the claimed invention.

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a system for maintaining a downward force on a central shaft of a cone crusher having a stationary frame, comprising: a disc fixedly mounted to the frame, the disc having a centrally-disposed aperture with a first diameter; a plate mounted to an end cap, the plate having a second diameter that is greater than the first diameter, the plate being disposed distally of the disc, the end cap being disposed proximally of the disc; and a housing fixed to the central shaft and biased away from the end cap wherein a downward bias is imparted to the central shaft. Searching by the examiner yielded the following prior art:
The best prior art, Juhlin teaches a system for maintaining a downward force on a central shaft (Fig. 3, Element 44) of a cone crusher (Fig. 1, Element 10) having a stationary frame (Fig. 1, Element 11), comprising:
A disc (Fig. 3, Element 310) fixed to the frame
The disc (Fig. 3, Element 310) having a substantially centrally-disposed opening (Fig. 3, Element 306)
A plate (Fig. 3, Element 102) mounted to the central shaft (Fig. 3, Element 44), with at least one spring (Fig. 3, Element 122) disposed to exert an upward bias on the plate (Fig. 3, Element 102) with respect to the central shaft (Fig. 3, Element 44)
The plate and the disc are positioned against each other (Annotated Fig. 1, Element A, by way of thrust washers) during at least some of the operations of the crusher so that the disc (Fig. 3, Element 310) presses downwardly on the plate (Fig. 3, Element 102) to exert a downward bias on the central shaft (Fig. 3, Element 44).
	Though the Juhlin reference teaches a plate arranged distally of a disc it does not teach an end cap mounted to the plate or its relation to the disc. Additionally, as there is no end cap Juhlin does not disclose a spring disposed between the end cap and housing which biases the plate toward the central shaft. Thus, Juhlin alone, or in combination with any other prior art, does not anticipate, or render obvious, the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 1600780) which teaches a central shaft of a cone crusher which is forced downward by a spring disposed within the central shaft. (US 2079882) which teaches a central shaft of a cone crusher which is forced down with springs to allow yielding to material. (US 4568031) which teaches a gyratory crusher which is downwardly biased by an elastic coupling member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725